          Case 2:21-cv-00134-GMN-NJK Document 57 Filed 04/09/21 Page 1 of 1




 1
 2
 3
 4                            UNITED STATES DISTRICT COURT
 5                                   DISTRICT OF NEVADA
 6
     TONY NGUYEN,
 7                                                       Case No. 2:21-cv-00134-GMN-NJK
           Plaintiff,
 8                                                                     ORDER
     v.
 9
     ISLAMIC REPUBLIC OF IRAN, et al.,
10
           Defendants.
11
12        To date, the parties have not filed a joint stipulated discovery plan as required by Local
13 Rule 26-1(a). The parties are hereby ORDERED to file a joint proposed discovery no later than
14 April 16, 2021.
15        IT IS SO ORDERED.
16        Dated: April 9, 2021
17                                                            ______________________________
                                                              Nancy J. Koppe
18                                                            United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28

                                                  1
